      Case 4:18-cr-06054-EFS     ECF No. 232   filed 09/23/20   PageID.3733 Page 1 of 6




 1   William D. Hyslop
 2   United States Attorney
     Eastern District of Washington
 3   Daniel Hugo Fruchter
 4   Tyler H.L. Tornabene
     Assistant United States Attorneys
 5   Post Office Box 1494
 6   Spokane, WA 99210-1494
 7   Telephone: (509) 353-2767

 8                           UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF WASHINGTON
10   UNITED STATES OF AMERICA,
11                                                 Case No.: 4:18-CR-6054-EFS
12                             Plaintiff,
                                                   United States’ Witness and Exhibit
13                 vs.                             Lists for Sentencing Hearing
14
     SAMI ANWAR,
15   MID COLUMBIA RESEARCH, LLC,
16   ZAIN RESEARCH, LLC,
17
                               Defendants.
18
19         The United States of America, by and through William D. Hyslop, United
20   States Attorney for the Eastern District of Washington, and Daniel Hugo Fruchter
21   and Tyler H.L. Tornabene, Assistant United States Attorneys for the Eastern
22   District of Washington, respectfully submits the following Exhibit and Witness
23   List for Sentencing.
24
           The United States intends to call one witness at the Sentencing Hearing:
25
     Diversion Investigator Craig Tom of the Drug Enforcement Administration. The
26
     United States intends to offer into evidence the below exhibits during the
27
     Sentencing Hearing. In order to keep the record clear, the exhibits for the
28
     Sentencing Hearing are numbered starting at 501:

     United States’ Witness and Exhibit Lists for Sentencing Hearing – 1
      Case 4:18-cr-06054-EFS     ECF No. 232    filed 09/23/20   PageID.3734 Page 2 of 6




 1    Ex. #    Admitted      Description
 2
      501                    ESD Overpayment Letter Bruinekool 7-27-2018
 3
 4    502                    ESD Overpayment Letter to Bruinekool 10-2-2018
 5
      503                    ESD Overpayment Statement to Bruinekool 1-7-2020
 6
 7    504                    Image 0220- Texts between Yin and Bruinekool
 8    505                    Image 0221- Texts between Yin and Bruinekool
 9
10    506                    Image 0222- Texts between Yin and Bruinekool

11    507                    Image 0223- Texts between Yin and Bruinekool
12
      508                    Image 1065- Photo of Pfizer Binder for Subject 1004
13
14    509                    Image 1066- Photo of Pfizer Binder for Subject 1005
15
      510                    Image 1077- Photo of Pfizer Binder
16
17    511                    Image 0379- Photo of Target with Bullet Holes
18
      512                    Image 0349- Photo of Note Re: WB
19
20    513                    Photo of Phone Numbers
21
      514                    Photo Re: DK Binder
22
23    515                    Photo Re: DK Death
24    516                    Image 0167- Photo Re: Deportation
25
26
27          In addition, the United States may use exhibits, previously marked at trial, at
28   the Sentencing Hearing. These include the following listed by their trial exhibit


     United States’ Witness and Exhibit Lists for Sentencing Hearing – 2
      Case 4:18-cr-06054-EFS     ECF No. 232    filed 09/23/20    PageID.3735 Page 3 of 6




 1   number and whether or not they were admitted at trial, not admitted but stipulated
 2   to, or neither admitted nor stipulated to (i.e. “Marked”):
 3    Ex. #    Admitted      Description
 4
      105      Admitted      ICON Payments Spreadsheet for Cholesterol Study
 5
 6    125      Stipulated    Ledger of Payments
 7
      140      Admitted      Payment Spreadsheet for Smoking Study
 8
 9    277      Marked        Written Statement of Justina Bruinekool 1-24-2018
10
      347      Admitted      Medpace Checks to Mid-Columbia Research
11
12    352      Admitted      Site Payment Spreadsheet for Braeburn Study
13
      378      Stipulated    Letter from WA DOH to Bruinekool
14
15    379      Admitted      WA License Plate BDW1291
16    380      Admitted      Yin DOL Registration
17
      381      Admitted      Text from Fernandez to Garduno
18
19    386      Marked        Richland PD Report Re: Bruinekool
20
      401      Marked        Transcript of Bruinekool Unemployment Hearing
21
22    417      Admitted      DEA Chart- Deposits from Braeburn Medpace to MCR
23
      418      Admitted      DEA Table- Sponsor payments to ZR and MCR
24
25    419      Admitted      DEA Table- Summary ZR Open Invoices
26
      420      Admitted      Zain Research Open Invoices
27
28    421      Marked        DEA Table- Summary General Ledger ZR Report 2014


     United States’ Witness and Exhibit Lists for Sentencing Hearing – 3
      Case 4:18-cr-06054-EFS    ECF No. 232    filed 09/23/20   PageID.3736 Page 4 of 6




 1    422       Admitted     PPT Slide Chart- Revenue Summary ZR MCR 2014-17
 2
      423a      Admitted     Email re H1 B Employer Information form
 3
 4    423b      Admitted     Email attachment- H1 B Documents ZMR
 5
      424       Admitted     H1 B Documents 2015 Zain Tax Return
 6
 7    425       Stipulated   Miscellaneous Income – For Taxes
 8    426       Admitted     Zain 2014 GL Spreadsheet
 9
10    429       Admitted     Keybank Records No. 7574

11    431       Admitted     Keybank Records No. 2175
12
      432       Stipulated   Keybank Records No. 4371
13
14    433       Stipulated   Keybank Records No. 4371
15
      434       Admitted     Keybank Records No. 4371
16
17    435       Admitted     Keybank Records No. 4371
18
      436       Stipulated   US Bank No. 9512
19
20    437       Stipulated   US Bank No. 6396
21
      444       Marked       Bruinekool Subject Names Email
22
23
24           Per this Court’s Notice Re: September 30th Sentencing Hearing (ECF No.
25   231), the Court has set aside 45 minutes for the hearing. However, the United
26   States has been advised that at least five individual victims may be present and
27   may wish to address the Court. In addition, Diversion Investigator Tom’s
28   testimony is anticipated to be 45 minutes to an hour. Accordingly, between any


     United States’ Witness and Exhibit Lists for Sentencing Hearing – 4
      Case 4:18-cr-06054-EFS    ECF No. 232    filed 09/23/20   PageID.3737 Page 5 of 6




 1   defense presentation and sentencing arguments, the United States respectfully
 2   requests that the Court set aside the morning for the Sentencing Hearing if
 3   possible.
 4         RESPECTFULLY SUBMITTED this 23rd day of September, 2020.
 5
 6                                                William D. Hyslop
 7                                                United States Attorney
 8
                                                  s/ Tyler H.L. Tornabene
 9
                                                  Daniel Hugo Fruchter
10                                                Tyler H.L. Tornabene
11                                                Assistant United States Attorneys
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     United States’ Witness and Exhibit Lists for Sentencing Hearing – 5
      Case 4:18-cr-06054-EFS     ECF No. 232     filed 09/23/20   PageID.3738 Page 6 of 6




 1                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on September 23, 2020, I electronically filed the
 3
     foregoing with the Clerk of the Court using the CM/ECF system which will send
 4
     notification of such filing to the following:
 5
     John Gary Metro
 6
     Attorney at Law
 7   719 Jadwin Avenue
 8   Richland, Washington 99352
                                                     s/ Tyler H.L. Tornabene
 9                                                   Tyler H.L. Tornabene
10                                                   Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     United States’ Witness and Exhibit Lists for Sentencing Hearing – 6
